Citation Nr: 1044824	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for the residuals of lung 
cancer, status post left lobectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, T.S., and G.B.
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1953 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In October 2010, the Veteran appeared and testified before the 
undersigned Veterans Law Judge.  The hearing transcript is 
associated with the claims folder.  At that time, the Veteran 
waived in writing RO review of evidence submitted to the record.  
See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

The Veteran's COPD and lung cancer, which first manifested many 
years after service, are not shown to be related to active 
service, including the presumed exposure to carbon tetrachloride 
and bromochloromethane.


CONCLUSIONS OF LAW

1.  Service connection for COPD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Service connection for lung cancer status post left lobectomy 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for COPD as well as lung 
cancer.  He served on active duty from July 1953 to July 1957.  
He describes performing firefighting duties without protective 
masking equipment that involved the use of the chemicals 
bromochloromethane and carbon tetrachloride to extinguish fires.  
The Veteran alleges that his exposure to these chemicals, which 
produce toxic and corrosive fumes when contacting hot surfaces, 
has caused him to develop COPD and lung cancer many years after 
service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disease must be 
shown to be of a chronic nature in service, or if not chronic, 
then seen in service with continuity of symptomatology 
demonstrated after discharge from service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as a malignant tumor, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Important for this case, for claims filed after June 9, 1998, 
such as the Veteran's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service 
connection, however, will not be prohibited if the disability or 
death can be service-connected on some basis other than the 
veteran's use of tobacco products during service, or if the 
disability became manifest or death occurred during service.  See 
38 C.F.R. § 3.300 (b).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran's service personnel records (SPRs) reflect that he 
primarily served as a firefighter at air force bases throughout 
his tour of active duty.  Service treatment records (STRs) do not 
reflect any lay or medical evidence of a pulmonary disorder, to 
include acute pulmonary firefighting-related injury.  A July 1957 
chest X-ray examination at the time of service separation was 
interpreted as negative.  Physical examination reflected a normal 
clinical evaluation of the Veteran's lungs and chest.

Overall, the Veteran's STRs provide evidence against these 
claims, failing to reflect lay or medical evidence of disability 
involving his pulmonary system.

Postservice, the Veteran's medical records do not reflect the 
Veteran's treatment for, or manifestation of, a malignant tumor 
within the first year following his discharge from service.  
Thus, service connection for lung cancer on the basis of a 
chronic disease becoming manifest to a compensable degree within 
the first postservice year is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

Rather, the relevant postservice medical evidence reflects that 
the Veteran was diagnosed with lung cancer in 1996, ultimately 
resulting in a left upper lobe resection.  A biopsy specimen 
returned a diagnosis of adenocarcinoma.  The Veteran was later 
diagnosed with COPD, emphysema and sleep apnea.

Overall, the Veteran's postservice medical records do not support 
the Veteran's claim of in service onset of COPD and/or lung 
cancer.  Rather, they reflect treatment for lung cancer in 1996, 
which is many years after his separation from service.  The Board 
notes that the multi-year gap between the Veteran's discharge 
from active duty service (1957) and the documented onset of any 
of the disorders (1996) is not consistent with a finding of in-
service onset of chronic disability since service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

However, the Board does find medical opinion for and against 
these claims.  According to information of record, carbon 
tetrachloride is chemical commonly used as a liquid in fire 
extinguishers to combat small fires.  When heated to 
decomposition, the chemical emits fumes of extremely toxic 
phosgene and hydrogen chloride.  Another information sheet 
indicates that high exposure to carbon tetrachloride can cause 
liver, kidney and central nervous system damage with various 
agencies listing this chemical as a possible to probable human 
carcinogen.  Bromochloromethane is also stated to emit toxic 
fumes when exposed to high temperatures.  Some agencies 
disapprove of the use these chemicals in portable fire 
extinguishers.

A further review of the record discloses that the Veteran has a 
significant history of smoking cigarettes.  For example, the 
Veteran informed one physician in August 2005 that he had smoked 
Camels and Lucky Strikes for about 25 years, and then smoked 
Winston Lights for another 5 years.  The Veteran has also 
described to VA physicians of smoking 21/2 packs of cigarettes per 
day for 25 years.  

On the other hand, during his testimony in October 2010, the 
Veteran and his witnesses testified that he only smoked 21/2 
cigarettes per day, and that those cigarettes were filtered.  

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran smoked approximately 21/2 packs of cigarettes per day for 
25 years, as reported by the Veteran to his treating physicians.  
The Veteran's first documented statement on this matter, dated 
September 2005, provided a very specific description of his 
smoking of Camels and Lucky Strikes for 25 years with an 
additional 5 years of smoking Camel lights.  In January 2006 and 
June 2007, the Veteran reported to VA physicians that he had 
smoked 21/2 packs of cigarettes per day for 20 years.  

The Board finds that these statements by the Veteran, made to his 
examiners in the context of seeking appropriate medical 
treatment, bear the indicia of reliability and are entitled to 
great probative weight.  See LILLY'S: AN INTRODUCTION TO THE LAW 
OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal Rule 
803(4), expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

On the other hand, the Veteran's testimony before the Board in 
October 2010 directly contradicts his prior statements.  In this 
respect, it was calculated that his "50 pack/years" worked out 
to be 21/2 cigarettes per day.  On this scenario, it was argued 
that the Veteran was not a "heavy smoker."  Unfortunately, the 
witnesses appear to be confusing the way the pulmonologists have 
calculated the Veteran's history of smoking in term "pack 
years."  The Board takes judicial notice that the "pack years" 
are calculated as follows: Number of Pack Years = (Packs smoked 
per day) x (years as a smoker) OR the (number of cigarettes 
smoked per day x number of years smoked)/20 (1 pack has 20 
cigarettes).  See http://en.wikipedia.org/wiki/Pack_year.  See 
also Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) 
(Courts may take judicial notice of facts not subject to 
reasonable dispute).

Overall, the Board finds that the credible lay evidence 
establishes that the Veteran has a 50 pack year for cigarette 
smoking.

The Board cannot ignore the fact that the Veteran heavily smoked 
for many years and now has two conditions, COPD and the residuals 
lung cancer, highly associated with smoking to a degree that is 
hard to overestimate.  The causal connection is so clear in 
today's society that further discussion or development of this 
claim is not warranted.  To suggest that anything other than the 
Veteran's smoking caused these disabilities borderlines on the 
incongruous, not requiring a medical opinion in light of 
overwhelming acceptance of the causal connection.  

Notwithstanding, the VA undertook additional development of this 
case. 

In January 2008, a VA physician provided the following opinion in 
this case:

After reviewing the available medical records 
including the evidence that was submitted by the 
veteran, veteran's medical history, and physical 
examination, it's my opinion that veteran suffers from 
severe COPD condition for which he requires the use of 
home oxygen at all times.  He also has a well-
documented history of left upper lobe lung cancer, 
most likely a non-small cell type which has been 
successfully treated by surgery with no evidence of 
any recurrence so far.  

The veteran also has moderate obesity and sleep apnea 
which are probably connected to each other, no so much 
related with the lung cancer and COPD condition.  
There is also a well-documented history of 50-pack-
years of cigarette smoking in this case.

I did a thorough review of the medical literature for 
any effects from the carbon tetrachloride and 
chlorobromomethane.  I reviewed the data that was 
available from National Institute of Health (NIH) as 
well as from the EPA on these chemicals.  The data 
confirm that these chemicals had been determined to be 
hazardous and no longer being used because of their 
toxic nature.  I did find evidence that the toxicity 
of these chemicals range from acute toxicity to the 
lung as well as possible carcinogenicity in 
experimental animals; however, the only human 
carcinogenicity evidence I could find with those 
chemicals was hepatocellular carcinoma which makes 
sense because of liver has to clear these chemicals 
from the body once they are inhaled or ingested.  
Despite the thorough review of the medical literature 
as previously stated, I could not find any evidence of 
any possible connection between these chemicals and 
human cases of a lung cancer or COPD condition.  The 
veteran does have an obvious well known condition of 
chronic smoking of 50-pack-years which is heavy 
smoking, as well a well known risk factor for both the 
conditions of lung cancer as well as COPD condition.

In the absence of any medical evidence in the 
literature linking these chemicals to the claimed 
conditions and the fact that veteran has a well-known 
condition of chronic smoking history it's my opinion 
that veteran's COPD and the lung cancer condition are 
not caused by his presumptive exposure to 
tetrachloride or chlorobromomethane in the service and 
it's my opinion to a very high degree of medical 
certainty that veteran's chronic smoking of 5-pack-
years is the only logical explanation for him 
developing the COPD and lung cancer condition at this 
time.

A June 2008 opinion from Michael F. Maguire, M.D., FCCP, presumed 
that the Veteran had a 20-30 pack/year history of cigarette 
smoking, which the Board finds is inaccurate as a review of the 
record more reliably reports a 50-pack/year of cigarette smoking.  
This examiner also recorded a history of the Veteran's exposure 
to carbon tetrachloride and chlorobromomethane while working as a 
firefighter in the service.  The Veteran was noted to have filled 
the extinguishers with these agents, and to have never worn 
protective gear such as an oxygen mask or SCBA (self contained 
breathing apparatus), resulting in extensive fume exposure.  The 
Board accepts this reported history as true.  Following 
examination, the examiner in pertinent part provided the 
following impression:
      
COPD with a degree of moderate to severe emphysema 
with superimposed bronchospasm.  In my opinion, it is 
as reasonable as reasonably not that the chemical 
exposures during his military service contribute to 
the current medical condition of COPD with 
superimposed bronchospasm, which he carries with him 
to this day.  The carcinogen relationship of carbon 
tetrachloride as a phosgene gas is also suspect as a 
carcinogenic exposure, in addition to tobacco smoke as 
a causative agent for lung cancer.  Again, it is as 
likely as not that this is a contributing carcinogen.

After a review of the lay and medical evidence in this case, the 
Board finds that the Veteran's COPD and lung cancer, which first 
manifested many years after service, are not shown to be related 
to active service to include the presumed exposure to carbon 
tetrachloride and bromochloromethane.

In so finding, the Board places the greatest probative value upon 
the January 2008 VA examiner's conclusions that the Veteran's 
COPD and lung cancer were not related to events in service, 
including his presumed exposure to carbon tetrachloride and 
chlorobromomethane.  This examiner supported this statement by 
indicating that information supplied by the NIH and EPA indeed 
showed that these chemicals were acutely toxic to the lungs and 
possibly carcinogenic in experimental animals.  However, the 
examiner only found one example of human carcinogenicity 
involving the liver, which was consistent with the literature 
provided by the Veteran that reported possible target organs of 
the liver, kidneys and central nervous system.  

Notably, the Veteran's STRs did not include any treatment for 
acute toxicity from these chemicals, and the Veteran does not 
hold current diagnoses involving damage to the liver, kidneys and 
central nervous system.  In short, the VA examiner found no 
medical literature supporting a causal relationship between 
carbon tetrachloride and/or bromochloromethane to the development 
of COPD and lung cancer in humans.

This examiner, however, stated a probability "to a very high 
degree of medical certainty" that the Veteran's chronic smoking 
of 50-pack-years is the only logical explanation for him 
developing the COPD and lung cancer condition.  

Overall, the Board finds that the January 2008 opinion supports 
the conclusions reached based upon review of relevant medical 
literature, including those documents submitted by the Veteran, 
and explains why a causal connection between carbon tetrachloride 
and bromochloromethane is not probable in this case.  This 
examiner also found a high probability that the current diagnoses 
were related to the Veteran's history of smoking cigarettes. 

The Board notes that portions of this opinion is consistent with 
that of Dr. M.M., who also finds that the Veteran's smoking 
history is a causative agent for his lung cancer.  

On careful review of the record, the Board must place 
substantially less weight to the opinion of Dr. M.M. who found 
that the Veteran's exposure to carbon tetrachloride and 
bromochloromethane contributed to his COPD and lung cancer.  This 
physician clearly considered as highly relevant the Veteran's 
smoking history, but underestimated the amount of pack years as 
20-30 pack years rather than the demonstrated 50 pack years.  Dr. 
M.M. made a generalized conclusion that the Veteran's chemical 
exposures contributed to his COPD with superimposed bronchospasm, 
but provided no rationale as to how that conclusion was reached.  
Unlike the January 2008 VA examiner, this examiner did not cite 
any known specific example where exposure to carbon tetrachloride 
and bromochloromethane had been found to lead to COPD and/or lung 
cancer in humans.  

Furthermore, Dr. M.M. concludes that carbon tetrachloride is a 
phosgene gas which is "suspect" for causing lung cancer.  
Again, unlike the January 2008 who could find no examples of this 
agent causing lung cancer in a human, Dr. M.M. merely renders a 
conclusion with no supporting data.

Overall, the June 2008 opinion from Dr. M.M., while competent and 
credible evidence in support of this claim, holds considerable 
less probative value than the more persuasive and better 
supported January 2008 VA opinion.

The Board also places substantially less weight to the medical 
treatise documents of record, which only provide generalized 
information and do not speak to the specific facts of this case.  
The Board has also considered the lay beliefs of the Veteran and 
his witness.  However, the January 2008 VA opinion greatly 
outweighs the probative value of the opinions of the lay 
witnesses and the generic scientific information submitted in 
this case, as this physician clearly possesses greater expertise 
and training to speak to the complicated medical issues at hand.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  
Therefore, the appeals are denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated October 2007 fully complied 
with the VCAA notice content and time requirements as it advised 
the Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim, the relative duties on the 
part of the Veteran and VA in developing his claims, and the 
criteria for substantiating the downstream issues of establishing 
a disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the 
claims.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
clinical records from private and VA providers of treatment.  
There no outstanding requests to obtain any VA records, or any 
private medical records for which the Veteran has identified and 
authorized VA to obtain on his behalf.  There is also no showing 
that any records exist with the Social Security Administration 
which would be relevant to the issue on appeal.

Additionally, VA obtained a medical opinion in this case as 
necessary to decide the claim.  This examination report reflects 
an honest and thorough assessment of the evidentiary record, 
including additional research performed in NIH and EPA databases.  
As a result of this thorough study, the VA examiner provided an 
exceptionally well reasoned opinion explaining why the presumed 
chemical exposures did not result in disability and providing an 
additional factor which fully explained the current diagnoses.  
Clearly, this examination report is adequate for rating purposes.

The Veteran did submit an additional examination report in June 
2008.  The Board has reviewed this examination report in full, 
and finds that the examiner's opinion does not raise any 
additional issues not reasonably addressed by the January 2008 VA 
examiner's opinion.  This opinion also does not raise an issue of 
such complexity or controversy as to warrant for further medical 
opinion.

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims.  Hence, 
no further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for COPD is denied.

Service connection for lung cancer status post left lobectomy is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


